Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 1 of 12

EXHIBIT A

TTI TPCT TNE SN
Case 1:21-cv-03888 Document 1-1 _ Filed 05/03/21 Page 2 of 12

fe eas an

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

ne net ne te eee eee oe eat an co net tt ea en x
HENRY MOY,
Plaintiff/Petitioner,
- against - Index No.: 29265/2020E
TARGET CORPORATION,
Defendant/Respondent.
~~ -X

 

 

Ben ee tt

NOTICE OF ELECTRONIC FILING
(Mandatory Case)
(Uniform Rule § 202.5-bb)

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF"), and

2) You are a Defendant/Respondent (a party) in this case.

® If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

e If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.

If you choose to participate in e-filing, you must must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
e serving and filing your documents electronically
e free access to view and print your e-filed documents
limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works: |

@ visit: www.nycourts.gov/efile-unrepresented or
® contact the Clerk's Office or Help Center at the court where the case was filed. Court

contact information can be found at www.nycourts.gov

Page 1 of 2 EFM-1

 
Case 1:21-cv-03888 Document.1-1. Eiled 05/03/21 Page 3 of 12

+ a

To find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: nyscef@nycourts. gov).

Dated: 8/24/20 Lf

ef —

MARC H. MINER /

 

1430 Broadway, Suite 1802

 

 

 

Name
ZALMAN SCHNURMAN & MINER New York, NY 10018
Firm Name Address

(212) 668-0059
Phone

info@1800lawline.com
E-Mail

To: TARGET CORPORATION, c/o Secretary of State

 

 

2/24/20

Index #: 29265/2020E Page 2 of 2 EFM-1

 
430

Case 1:21-cv-03888 . Document 1-1 Filed 05/03/21 Page 4 of 12

Index No. 29265/2020E

SUPREME COURT OF THE STATE OFS NEW YORK

 

COUNTY OF BRONX “
HENRY MOY,
Plaintiff,
-against-
TARGET CORPORATION,
| Defendant.

 

SUMMONS AND VERIFIED COMPLAINT

 

ZALMAN SCHNURMAN & MINER P.C.
Attorneys for Plaintiff
1430 Broadway, Suite 1802
New York, New York 10018
(212) 668-0059

 

TO: TARGET CORPORATION, c/o Secretary of State

%

 

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 5 of 12

o

Index No. 29265/2020E .
SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF BRONX
HENRY MOY,
Plaintiff,
-against-
TARGET CORPORATION,
Defendant,

 

NOTICE OF ELECTRONIC FILING

 

 

 

 

ZALMAN SCHNURMAN & MINER P.C.
Attorneys for Plaintiff
1430 Broadway, Suite 1802
New York, New York 10018
(212) 668-0059 ,

 

 

+O: TARGET CORPORATION, c/o Secretary of State
4g

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 6 of 12

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX

HENRY MOY, Index No.: 29265/2020E
Date Purchased: 8/24/20

 

Plaintiff,
SUMMONS
-against-
Plaintiff designates
TARGET CORPORATION, BRONX COUNTY
as the place of trial.
Defendant.
The basis of venue is
4 Place of Occurrence.

 

To the above named Defendant:

You are hereby summoned to answer the Complaint in this action, and to serve a
copy of your Answer, or, if the Complaint is not served with this Summons, to serve a Notice of
Appearance on the Plaintiff's attorneys within twenty days after the service of this Summons,
exclusive of the day of service, where service is made by delivery upon you personally within
the state, or, within 30 days after completion of service where service is made in any other
manner. In case of your failure to appear or answer, judgment will be taken against you by
default for the relief demanded in the Complaint.

Dated: New York, New York
August 24, 2020

 

“ry By: Marc H. Miner, Esq.
. ZALMAN SCHNURMAN & MINER P.C.
Attorneys for Plaintiff
HENRY MOY
1430 Broadway, Suite 1802
New York, New York 10018
(212) 668-0059
Our File No.: 2249-S/F-2020

TO: TARGET CORPORATION, c/o Secretary of State

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 7 of 12

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

HENRY MOY,
Plaintiff, Index No.: 29265/2020E
Date Purchased: 8/24/20
-against-
VERIFIED
TARGET CORPORATION, COMPLAINT
Defendant.
x

 

Plaintiff, by his attorneys, ZALMAN SCHNURMAN & MINER P.C., complaining of
the Defendant, respectfully alleges, upon information and belief as follows:
1. That at the time of the commencement of this action, Plaintiff, HENRY MOY

(hereinafter “Plaintiff’), resided in the County of the Bronx and State of New York.

2. That the cause of action alleged herein arose in the County of the Bronx, State of
New York.
3. That upon information and belief, this action falls within one or more of the

exceptions set forth in CPLR § 1602.

4. Upon information and belief, and at all times hereinafter mentioned, the Defendant,
TARGET CORPORATION, was and still is, a foreign business corporation authorized to conduct
business in the State of New York.

5. That upon information and belief, on March 12, 2020, and at all times hereinafter
mentioned, a premises existed in the County of the Bronx, and State of New York, with an
address 700 Exterior Street, Bronx, New York (hereinafter “the premises”).

6. That upon information and belief, and at all times hereinafter mentioned, the

premises was owned by the Defendant, TARGET CORPORATION.

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 8 of 12

7. That upon information and belief, and at all times hereinafter mentioned, the
premises were operated by the Defendant, TARGET CORPORATION.

8. That upon information and belief, and at all times hereinafter mentioned, the
premises were maintained by the Defendant, TARGET CORPORATION.

9. That upon information and belief, and at all times hereinafter mentioned, the
premises were cleaned by the Defendant, TARGET CORPORATION.

10. That upon information and belief, and at all times hereinafter mentioned, the
premises were managed by the Defendant, TARGET CORPORATION.

11. That upon information and belief, and at all times hereinafter mentioned, the
Defendant, TARGET CORPORATION, had a duty to maintain the premises in a reasonably
safe condition.

12. That on March 12, 2020, Plaintiff was a lawful pedestrian on the subject premises.

13. That upon information and belief, while Plaintiff was lawfully walking at the
aforesaid location, he was caused to slip and/or trip and fall and sustain injuries.

14. .The above mentioned occurrence and the results thereof were caused by the joint,
several and concurrent negligence of the Defendant and/or said Defendant’s servants, agents,
employees and/or licenses in the operation, management, maintenance and control of the
aforesaid premises, in causing, allowing and permitting said premises at the place above
mentioned, to be, become and remain for a period of time after notice, either actual or
constructive, in a dangerous and/or hazardous condition; in causing, allowing and permitting a
trap to exist at said location; in failing to maintain the aforesaid premises in a reasonably safe
and proper condition; in causing, allowing and permitting an obstruction to Plaintiffs safe

passage at said location; in failing to provide Plaintiff with safe and proper ingress and egress

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 9 of 12

on the premises; in causing, allowing and permitting the existence of a foreign object to
interfere with and prevent Plaintiff's safe passage; in allowing a slippery condition to exist on
said premises; in allowing liquid to exist on the floor; in allowing spilled food on the floor; in
allowing broken jar(s) on the floor; in creating a dangerous condition; in failing to warn; in
failing to inspect and maintain said premises; in failing to clean the floor; in failing to properly
clean the floor; in causing, allowing and permitting the existence of a condition which
constituted a trap, nuisance, menace and danger to persons lawfully on said premises; in failing
‘to have taken necessary steps and measures to have prevented the above mentioned location
from being used while in said dangerous condition; in failing to give Plaintiff adequate and
timely signal, notice or warning of said condition(s); in having inadequate lighting; in failing to
provide safe lighting; in creating dangerous shadows; in that the Plaintiffs path was directed
towards a dangerous condition; in negligently and carelessly causing and permitting the above
said premises to be and remain in said condition for an unreasonable length of time, resulting in
a hazard to the Plaintiff and others; in failing to take unsuitable and improper precautions for
the safety of persons on and using said premises; in the conditions which existed at the time
and place of the incident created optical confusion to pedestrians; that the conditions violated
good building and/or architectural design standards; and in being otherwise negligent and
careless; upon information and belief, the conduct of the Defendant was willfully, wantonly,
deliberately and grossly negligent, to such a degree and of such a nature as to amount to a
conscious and reckless disregard of, or depraved indifference to, the rights and safety of

Plaintiff in his person and property.

15. That upon information and belief, Defendant had actual and/or constructive notice

of this defective condition, and for a sufficient period of time prior thereto, to remedy same.

 
Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 10 of 12

16. That no negligence on the part of the Plaintiff contributed to the occurrence
alleged herein in any manner whatsoever.

17. That as a result of the foregoing, Plaintiff was caused to sustain serious injuries
and to have suffered pain, shock and mental anguish; that these injuries and their effects will be
permanent, and; as a result of said injuries, Plaintiff has been caused to incur and will continue
to incur expenses for medical care and attention, and; as a further result, Plaintiff was and will
continue to be rendered unable to perform Plaintiffs normal activities and duties and has
sustained a resultant loss therefrom.

18. That as a result of the foregoing, Plaintiff was damaged in a sum which exceeds
the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiff demands judgment against the Defendant in a sum that
exceeds the jurisdiction of all lower courts, with interest, together with the costs and
disbursements of this action.

Dated: New York, New York
August 24, 2020

 

 

 

By: Marc H. Miner, Esq.

ZALMAN SCHNURMAN & MINER P.C.
Attorneys for Plaintiff

HENRY MOY

1430 Broadway, Suite 1802

New York, New York 10018

(212) 668-0059

Our File No.: 2249-S/F-2020

 
Case 1:21-cv-03888 Document 1:1 Filed 05/03/21 Page 11 of 12

VERIFICATION

MARC H. MINER, an attorney duly admitted to practice before the Courts of the State of
New York, affirms the following to be true under the penalties of perjury:

I am an attorney at ZALMAN SCHNURMAN & MINER P.C., attorneys of record for
Plaintiff, HENRY MOY. I have read the annexed COMPLAINT and know the contents
thereof, and the same are true to my knowledge, except those matters therein which are stated to
be alleged wpon information and belief, and as to those matters, I believe them to be true. My
belief, as to those matters therein not stated upon knowledge, is based upon facts, records, and
other pertinent information contained in my files.

I make the foregoing Affirmation because Plaintiff is not presently in the county wherein

I maintain my offices.

Dated: New York, New York
August 24, 2020

 

MARC H. MINER

 
10/09)

     

It
'

hington Avenue
NY 12231-0001

 

es Requested
N .

 

USPS CERTIFIED MAIL

MAA

\

  

9214 8969 0059 7932 656763

 

; 202009220112
mT TARGET CORPORATION j
1000 NICOLLET MALL
MINNEAPOLIS MN,55403 ; ~

 

Case 1:21-cv-03888 Document 1-1 Filed 05/03/21 Page 12 of 1

 
